COHEN, Justice,
concurring.
I join the court’s opinion. Nevertheless, I realize that an attorney’s failure to comply with very similar procedural requirements in Evitts v. Lucey, 469 U.S. 387, 105 S.Ct. 830, 83 L.Ed.2d 821 (1985), led to a holding of ineffective counsel on appeal and consequently, an out of time appeal. The same result might follow here, even though juvenile cases are “civil,” see In re Gault, 387 U.S. 1, 87 S.Ct. 1428, 18 L.Ed.2d 527 (1967), and this is not a delinquency adjudication, but merely a transfer to district court for such an adjudication to take place in the future. Therefore, I would add that I have reviewed appellant’s contentions on the merits and find no reversible error. Thus, appellant was not harmed by his attorney’s failure to notify the State that the pauper’s oath had been filed.